DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
 Response to Amendment
The amendments made to claim 1 and the cancellation of claims 24 and 25 in the response filed 8/23/21 is acknowledged.
Claims 1-14 and 20-23 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Okuyama has been provided regarding the spaces being bag-shaped and coinciding with the reinforcement members). Applicant’s arguments, see p. 7-9 of Arguments/Remarks, filed 8/23/21, with respect to the 35 U.S.C. 112 rejection of claims 1-14 and 20-25 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-14 and 20-25 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11, 13, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Okuyama JP 2011036574A.
Regarding claim 1, Jensen discloses a mask 20 (fig. 3) comprising: a mask main body 22 is configured to cover a target part on a wearer’s face (fig. 2 and col. 4, lines 55-56, filter material 22 covers the nose and mouth of the wearer); a mouth reinforcement member 82 provided in the mask main body 22 and configured to ensure an interval between the wearer’s mouth and the mask main body 22 (fig. 6 and col. 8, lines 40-59, stiffening member 82 capable of holding the mask body 22 outward with an interval/gap from the mouth); and a pair of right and left ear hooks 28/30 configured to lock the mask main body 22 to the wearer’s ears (fig. 3 and col. 9, lines 9-10), wherein: the mask main body 22 comprises at least three sheet materials 40/50/48/44 that are arranged in a stack, the at least three sheet materials including an outer sheet material 40 that is arranged to be an outermost one of the sheet materials 40/50/48/44 when the mask 20 is worn by the wearer (fig. 7 and col. 6, line 59-col. 7, line 6), the mouth reinforcement member 82 is provided below a center of the mask main body 22 in an up-down direction (fig. 6, stiffener 82 in the lower half of the mask) and is housed between two 48/44 of the sheet materials 40/50/48/44 other than the outer sheet material 40 (fig. 7, the stiffener 82 is shown being between layers 48 and 44).

However, Okuyama teaches an analogous mask A (fig. 1) comprising an analogous reinforcement member 4 (fig. 6, the lower reinforcement member 4; [0025], shape holding member 4) being housed in a bag-shaped portion formed by connecting the two sheet materials, and the bag-shaped portion substantially coincides in shape with the reinforcement member 4 (figs. 1 and 2 and [0029]-[0030], reinforcement member 4 is encapsulated between the middle layer and rear layer of the mask between heat seals within a slit-like bag 7; fig. 2 shows the bag 7 coinciding with the shape of the mouth reinforcement member 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mouth reinforcement member of Jensen to be housed in a bag-shaped portion formed by connecting the two sheet materials, and the bag-shaped portion substantially coincides in shape with the mouth reinforcement member, as taught by Okuyama, so that the mouth reinforcement member is “prevented from moving in the vertical direction… permanently installed at a fixed position, can be bent easily and reliably” ([0030]).
Regarding claim 2, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6, each fold/pleat), and an interval of the plurality of pleats 68/70/72/74/76/78 in the up-down direction is widest at a part including the center of the mask main body 22 in the up-down direction (fig. 6, the forward surface 24 at the vertical center of the mask being the widest interval between folds 70/72).
Regarding claim 3, Jensen in view of Okuyama discloses the claimed invention as discussed above.

Regarding claim 5, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 6, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 7, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the plurality of pleats 68/70/72/74/76/78 comprising an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a lower pleat 72 which is a fold projecting downward and formed below the center of the front surface 24 of the mask main body 22 in the up-down direction (fig. 6).
Regarding claim 9, Jensen in view of Okuyama discloses the claimed invention as discussed above.

Regarding claim 11, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 13, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 20, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 21, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the nose reinforcement member 80 being housed in another space formed by connecting the two 48/44 of the sheet materials 40/50/48/44 other than the outer sheet material 40 (figs. 6 and 7 show stiffener 80 being spaced apart from the stiffener 82 (such that it is in another space) but still between layers 48/44).
Regarding claim 22, Jensen in view of Okuyama discloses the claimed invention as discussed above.

However, Okuyama further teaches an analogous another space being bag-shaped (fig. 6 shows an analogous nose reinforcement member 4 (the upper strip 4, which is capable of being worn over the nose); [0029]-[0030], reinforcement member 4 is encapsulated between the middle layer and rear layer of the mask between heat seals within a slit-like bag 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said another space of Jensen in view of Okuyama to be bag-shaped, as taught by Okuyama, so that the nose reinforcement member is “prevented from moving in the vertical direction… permanently installed at a fixed position, can be bent easily and reliably” ([0030]).
Regarding claim 23, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen is silent on said another space substantially coinciding in shape with the nose reinforcement member.
However, Okuyama further teaches an analogous another space substantially coinciding in shape with the nose reinforcement member (fig. 6 shows an analogous nose reinforcement member 4 (the upper strip 4, which is capable of being worn over the nose); fig. 2 shows the strip 4 being housed in a space 7 that coincides in shape with the strip 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said another space of Jensen in view of Okuyama to substantially coincide in shape with the nose reinforcement member, as taught by Okuyama, so that the nose reinforcement member is “prevented from moving in the vertical direction… permanently installed at a fixed position, can be bent easily and reliably” ([0030]).
Claims 4, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Okuyama JP 2011036574A further in view of Miyake US 5,927,280.
Regarding claim 4, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen in view of Okuyama is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen in view of Okuyama such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 8, Jensen in view of Okuyama discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen in view of Okuyama is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen in view of Okuyama such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 10, Jensen in view of Okuyama further in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 12, Jensen in view of Okuyama further in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 14, Jensen in view of Okuyama further in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. US 7,210,482 B2; Palomo et al. US 2011/0271955 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786